ORDER
Defendant-Appellant Gabrielle Elizabeth Lopez’s Petition for Rehearing is granted. The parties are instructed to file simultaneous briefs addressing: (1) whether the term “second or successive” in 28 U.S.C. §§ 2244 and/or 2255 contains an exception for second in time petitions containing claims based on certain types of newly discovered evidence; and (2) whether construing the term “second or successive” to allow a legitimate excuse exception for second in time petitions containing claims based on new evidence would render superfluous the gate-keeping provisions of 28 U.S.C. §§ 2244 and/or 2255.
The supplemental brief of each party shall not exceed fifteen (15) pages in length and shall be filed on or before twenty-one (21) days from the date of filing of this order. The briefs shall conform with Ninth Circuit Rule 32-3.